Exhibit 10.45

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
August 19, 2005, by and between SYMMETRICOM, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.                                       Section 5.7 is hereby deleted in its
entirety, and the following substituted therefore:

“SECTION 5.7 DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
and hereafter outstanding, nor redeem, retire or otherwise acquire any of any
class of Borrower’s stock now or hereafter outstanding except repurchases of
common stock up to Three Million Dollars ($3,000,000.00) per fiscal quarter.”

2.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

3.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

SYMMETRICOM, INC.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ William Slater

 

By:

/s/ Kevin Herr

 

 

 

William Slater

 

Kevin Herr

 

 

 

Chief Financial Officer

 

Vice President

 

 

 


--------------------------------------------------------------------------------